Citation Nr: 1745959	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  11-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a left elbow disability. 

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty form September 1981 to September 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In January 2015 and August 2016, the Board previously remanded these matters for additional development. 

The Board notes that the Veteran previously testified before the Board at a November 2014 Travel Board hearing.  A transcript of that hearing is of record.  In an August 2017 letter, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  Pursuant to 38 U.S.C.A. § 7101(c) (West 2014), the Veteran was offered an opportunity to testify at a hearing before a Veterans Law Judge who could participate in making a final determination on his claim.  The Veteran responded in August 2017 that he did not wish to appear at another Board hearing.  Therefore, the Board finds that VA has fulfilled its duty in providing the Veteran an opportunity for another hearing.


FINDINGS OF FACT

1.  A right elbow disability was not shown in active service or for many years thereafter.  The only medical opinion evidence to address the etiology of the Veteran's current right elbow disability weighs against the claim.

2.  A left elbow disability was not shown in active service or for many years thereafter.  The only medical opinion evidence to address the etiology of the Veteran's current left elbow disability weighs against the claim.

3.  A chronic right knee disability, to include arthritis, was not shown in active service and was not manifest to a compensable degree within one year after separation from service or for many years thereafter.  The only medical opinion evidence to address the etiology of the Veteran's current right knee disability weighs against the claim. 

4.  A chronic left knee disability, to include arthritis, was not shown in active service and was not manifest to a compensable degree within one year after separation from service or for many years thereafter.  The only medical opinion evidence to address the etiology of the Veteran's current left knee disability weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Factual Background

Service treatment records (STRs) do not document any findings related to complaints, treatment or diagnosis for any symptoms related to elbow or knee disabilities.  Upon discharge, the Veteran's August 1984 separation examination showed no pertinent symptomology.  

The Veteran's medical treatment records do not document any findings related to complaints, treatment or diagnosis for any symptoms related to any elbow disability following discharge. 

An August 2007 private treatment note reflects the Veteran establishing care with Dr. A.W., M.D.  The Veteran's last physical examination was obtained while he was in the United States Army many years ago, perhaps 15-20 years prior.  The Veteran reported increasing knee pain over the past several years.  Over the previous year, the Veteran's pain had been very bad.  The Veteran's left knee was worse than his right knee.  The Veteran was referred to Dr. J.B.M. for his bilateral knee discomfort. 

In October 2007 the Veteran presented to Dr. J.T. at OrthoCarolina, following referral from the Veteran's primary care physician Dr. A.W.  Dr. J.T. had been asked by Dr. A.W. to provide evaluation of the Veteran's bilateral knee pain of about three (3) years duration.  The Veteran had no prior history of any knee injury and denied any family history of arthritis.  The Veteran noted a gradual onset of discomfort in his knees that gradually worsened.  The Veteran saw his treating physician for a routine physical and was referred to orthopedics.  Radiographs of the Veteran's bilateral knees were ordered and showed the Veteran to have moderate bilateral tricompartmental degenerative arthritis of both knees primarily involving the medial aspect where he has bone on bone on the right knee.  He was assessed with bilateral knee osteoarthritis.  At a May 2010 private treatment, the Veteran presented for follow-up of his bilateral knee osteoarthritis with Dr. J.T., M.D.  The Veteran reported the injections into his knees in April 2010 did not improve his discomfort.  The Veteran was given a course of supartz and it was determined that if he had continued pain and discomfort in his knees, Dr. J.T. would refer the Veteran to Dr. R.W.S. for possible knee replacement.  A May 2010 radiograph of the Veteran's bilateral knees including PCA views showed severe tricompartmental degenerative arthritis primarily involving the medial joints and patellofemoral areas with no evidence of acute fracture.  In May 2010 and June 2010, the Veteran presented to Dr. J.T., M.D., for five supartz injections.  

In his March 2010 Notice of Disagreement, the Veteran stated he left service because of his arthritis in his knees and elbows.  In April 2010, the Veteran stated that he had arthritis in his elbow and both knees and it was spreading and getting worse.  

In a June 2010 statement, the Veteran stated he started having stiffness and pain in 1982 and this was why he left the service.  

A December 2010 private treatment note from Dr. A.W., M.D., reflects the Veteran's physical examination and pre-operative evaluation prior to his anticipated bilateral knee replacement by Dr. R.W.S.  A December 2010 private treatment note from Dr. R.W.S. recorded the Veteran failed conservative measures for osteoarthritis of both knees.  He was ultimately deemed appropriate for bilateral total knee arthroplasties.  The Veteran underwent uncomplicated bilateral total knee arthroplasties.  A March 2011 private treatment record from Dr. R.S., M.D. noted the Veteran's follow-up of bilateral total knee replacements done in December 2010.  The Veteran was found to be doing beautifully.  The Veteran's pain was well controlled and he was making week-by-week improvement with respect to ambulation.  The Veteran felt he was not yet ready to return to work.  On examination, the Veteran had well-healed incisions over his knees, excellent ligamentous balancing, and minimal soft tissue swelling.  The Veteran was assessed with a stable bilateral total knee replacement.  

In the Veteran's June 2011 substantive appeal (via VA Form 9), the Veteran stated he developed arthritis in 1982 and it had gotten worse over the years.  This was the reason he decided to get out of service in 1984.  The Veteran asserted his injury occurred in service.  

A March 2012 private treatment note from Dr. A.W., M.D., reflects that the Veteran had some knee problems with his left knee recently.  The Veteran planned to see his orthopedic surgeon.  He had a bilateral total knee replacement in December 2010.  

In an October 2013 correspondence, the Veteran stated that he has had trouble with his knees since 1982 and he went to several doctors.  The Veteran also stated that he went to the VA Medical Center in Baltimore, Maryland after his discharge from service in 1984.  The Veteran asserted that he received cortisone shots which worked for about six (6) to eight (8) months before having to go back for another shot.  

In November 2014, the Veteran testified before the Board that his disabilities began in his knees.  The Veteran stated that the physical activity, such as running every day, tore the cartilage in his knees.  In approximately 1983, the Veteran stated he went to the base hospital in Schweinfurt, Germany complaining of both knees.  He first got cortisone shot by a military doctor.  The Veteran reported that doctors told him that his cartilage was disappearing and there was going to be "bone on bone."  The Veteran stated the cortisone shots worked well at first.  The Veteran stated that the cortisone shots would work between six and eight months before wearing off and requiring the Veteran to go back for another shot.  The Veteran estimated getting cortisone shots in his knees four times.  Eventually, the Veteran stated the cortisone shots did not work.  The Veteran recalled being put on profile for his knees.  At discharge, the Veteran reported taking a physical at Fort Jackson at which time he told the doctors that he got cortisone shots in his knees during service.  The Veteran stated he first sought treatment for his knees at VAMC in Baltimore around 1985 or 1986.  The doctors at VAMC Baltimore told the Veteran that he had deterioration of the cartilage and he would eventually need a knee replacement.  He was prescribed pain relievers.  The Veteran also testified that he went to Georgetown Memorial Hospital in South Carolina in 1986 or 1987 for pain in his knees.  The Veteran testified that he then first started going to Dr. J.T at Ortho Carolina in 1989.  The Veteran then stated that Dr. J.T referred him to his primary care physician, Dr. A.W.  Dr. T treated the Veteran for his knees until he referred him to Dr. R.W.S for his surgery in 2010.  The Veteran stated he continued to have problems with his knees since service and in 2010 he eventually had to have a total knee replacement bilaterally.  The Veteran provided that his cartilage was disappearing during service because of the physical activity, such as running and jumping, and the stress of it chipped away the cartilage.  The Veteran described his disability as a continuation of symptoms since service.  

With regards to his claim for service connection for an elbow disability, the Veteran testified that he was told that his arthritis would spread.  The Veteran stated that he can feel the arthritis spreading and he can now feel the arthritis in his shoulders.  The Veteran stated he had a current right and left elbow disability, specifically arthritis.  He asserted that his private physicians had found arthritis in both elbows.  He used over the counter medication (Tylenol) for the pain.  The Veteran did not have any trauma to his elbows while he was in the military.  The Veteran stated he first started having problems with his elbows after he had his surgery on his knees.  After his knee surgery he noticed stiffness in his elbows. 

The Veteran underwent an in-person examination in September 2016 to determine the nature and etiology of any knee disability.  The Veteran's VA e-folder and private medical records were reviewed.  The Veteran's diagnosis of right and left knee joint osteoarthritis, initial diagnosis date unknown, and status post right and left total knee arthroplasty, December 27, 2010.  The Veteran presented with severe osteoarthritis of the knees that subsequently required total knee arthroplasty bilaterally.  The Veteran was post-op and doing relatively well.  There was no history of trauma or injury specific to his knees during military service.  The Veteran attributed his knee disability to the strenuous activities expected of his military duties.  The Veteran underwent total knee replacement on December 27, 2010, twenty-six (26) years after his military discharge in September 1984.  The VA examiner concluded that the Veteran's knee disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided that the Veteran's VA e-folder and STRs were silent for any treatment/management and diagnosis for knee related pathology during military service.  There was no evidence of chronic knee pathology proximate to active duty post-discharge.  A private medical record dated August 20, 2007 noted bilateral pain and osteoarthritis, prompting an orthopedic surgeon referral on October 8, 2007.  The Veteran was treated with intraarticular and oral medications, albeit ineffective.  He subsequently underwent bilateral total knee arthroplasties on December 27, 2010.  

The Veteran was provided an in-person VA examination in September 2016 to determine the nature and etiology of any elbow disability.  The Veteran's VA e-folder and private care and orthopedic surgeon notes were reviewed.  The Veteran was diagnosed with a history of epicondylitis of both the right and left elbow.  The initial date of diagnosis was unclear.  The Veteran reported recurrent pain in his elbows.  He stated the onset was the "same as his knees" during military service.  The Veteran denied any injury specific to his elbows.  He described recurrent pain to the elbows which may be medial or lateral.  He had not complained to his primary care provider.  The VA examiner opined that the disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided that the Veteran's VA e-folder and STRs were silent for any elbow related pathology, diagnosis and management during military service.  There was no evidence of elbow pathology management proximate to active duty post discharge.  The Veteran's medical records, to include private primary care and orthopedic surgeon notes, were silent for any elbow related pathology, diagnosis and/or management of this disability.  

The September 2016 VA examiner provided an addendum opinion in March 2017.  The March 2017 opinion opined that there is no study or evidence to relate joint pathology at one site (specifically osteoarthritis of his knees) as a causative etiology for joint pathology at another site (specifically, his elbows). Although metastic disease and systemic degenerative disease/osteoarthritis may be an exception, the VA examiner stated that the Veteran did not have a systemic degenerative disease or osteoarthritis of his elbows as a plain radiograph of the elbow was normal.  The examiner concluded that the Veteran's elbow disabilities were unrelated to the pathology of his knee disabilities.  As mentioned in the September 2016 examination, the VA examiner again noted that the Veteran's medical records from his private primary care doctor and his orthopedic surgeon were silent for any upper extremities and/or elbow related pathology, diagnosis, or management specifically in relation to his lower extremities and/or knees. 

IV. Analysis

a. Right and Left Elbow Disabilities

Based upon the evidence of record, the Board finds that the Veteran's right and left elbow disabilities have not been shown to have manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not due to or aggravated by a service-connected disability.

Initially, the Board finds that the Veteran first complained of left and right elbow symptoms and that those symptoms were related to service in his claim for VA disability benefits in January 2010.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).   A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment, as evidence of whether an injury or disease incurred in service resulted in any chronic or persistent disability. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

While the Veteran is first shown to be diagnosed with a disability of the elbows (epicondylitis) upon VA examination in September 2016, there is no medical evidence to suggest that the Veteran suffers from arthritis of the elbows.  In fact, the September 2016 VA examination performed imaging studies of the elbow and degenerative or traumatic arthritis was not documented.  The Veteran has not submitted any competent documentation showing that he actually has a diagnosis of arthritis of the elbows.  Thus, the competent medical evidence of record indicates that the Veteran does not currently have a diagnosis of arthritis in the elbows.  Therefore, presumption service connection for a chronic disability does not apply as the Veteran is not shown to have a disease subject to the presumption for chronic disabilities.  38 C.F.R. § 3.309(a) (2016).  

Furthermore, the Board finds that the weight of the evidence is against the Veteran's claim of entitlement to service connection for a right and left elbow disability on a direct basis.  Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed right and left elbow disabilities and service weighs against the claim.  The Board finds that the September 2016 and March 2017 VA examiner's opinions constitute probative evidence on the medical nexus questions, based as it was on review of the Veteran's documented medical history, the Veteran's assertions, and a physical examination as well as consideration of pertinent medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner definitively opined that the Veteran's right and left elbow disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The basis for the negative opinion is consistent with the evidence of record and the Veteran's own statements as to the time of onset.  This opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's elbow disabilities and his active duty.  

The Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a right or left elbow disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's current elbow disabilities did not have their onset in service and are not otherwise not related to service.

The only evidence in support of the Veteran's claim is his own contentions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's elbow disabilities and whether they are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that Veteran is competent to report symptoms of his elbow disabilities, there is no indication that he is competent to etiologically link any such symptoms to his active service.  The Board acknowledges the Veteran's contentions that he "feels arthritis spreading" and his testimony stating he has been diagnosed with arthritis in his elbows.  The Board readily acknowledges that the Veteran is competent to report perceived symptoms of his elbow disability.  However, nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating elbow disabilities or possesses the requisite medical training, expertise, or credentials needed to render a diagnosis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Board finds this lay evidence does not constitute competent medical evidence and lacks probative value.  It is also outweighed by the medical opinion of record.

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran's right and left elbow disabilities are related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the claim must be denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran also asserts that his right and left elbow disabilities were caused by his right and left knee disabilities, as detailed below, service connection for right and left knee disabilities has been denied.  Accordingly, a secondary service connection claim is moot.  38 C.F.R. § 3.310 (2016). 

b. Right and Left Knee Disabilities

After review of the lay and medical evidence of record, the Board finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for right and left knee disabilities on a direct or presumptive basis.

With regard to the Veteran's diagnosed osteoarthritis of the right and left knees, the presumption of service connection for arthritis that manifests to a compensable degree within one year after service separation does not apply.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Specifically, the service treatment records are silent for any complaints of, treatment for or diagnosis of arthritis or right knee disabilities while in-service.  Further, the Veteran was not diagnosed with osteoarthritis until October 2007.  The September 2016 VA examiner concluded that it was less likely than not that his right or left knee disabilities incurred in or were caused by the claimed in-service injury, event or illness.  Significantly, the September 2016 VA examiner opined that there was no history of trauma or injury specific to the Veteran's knees during military service.  There was no evidence of chronic knee pathology proximate to his active duty after his discharge from service.  Thus, the medical evidence indicates that the Veteran did not have any complaints, symptoms, findings, or diagnosis of arthritis either in service or within a year after service separation.  See 38 C.F.R. §§ 3.307, 3.309(a) (2016).

In fact, the earliest indication of knee complaints is in an August 2007 private treatment record by the Veteran's primary care physician that noted complaints of knee pain for "several years."  Indeed, the Veteran's first appointment in October 2007 with Dr. J.T. at OrthoCarolina, following referral from the Veteran's primary care physician Dr. A.W., specifically stated that Dr. J.T. was asked to provide evaluation of the Veteran's bilateral knee pain of about three (3) years duration, or since October 2004.  This is more than 20 years since his discharge from service.  While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Significantly, the only medical opinion to address the medical relationship, if any, between the Veteran's diagnosed right and left knee disabilities and service weighs against the claim.  The Board finds that the September 2016 VA examiner's opinion constitutes probative evidence on the medical nexus questions, based as it was on review of the Veteran's documented medical history, to include the various diagnosed knee disabilities over time, the Veteran's assertions, a physical examination as well as consideration of pertinent medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner definitively opined that the Veteran's knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The basis for the negative opinion is consistent with the medical evidence of record.  This opinion reflects a clear and unequivocal conclusion regarding the relationship between the Veteran's knee disabilities and his active duty.  

The Veteran has not presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for knee disabilities.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's knee disabilities and whether they are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, although the Board readily acknowledges that Veteran is competent to report symptoms of his knee disabilities, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in his knee disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board acknowledges the Veteran's November 2014 testimony stating that he has had continuous symptoms and treatment for his knees since service.  The Board notes that the Veteran sought private treatment, to include a bilateral total knee replacement surgery in 2010.  Significantly, during that treatment, the Veteran complained of knee pain for "several years" and for "3 years duration," or October 2004.  Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Such statements made for VA disability compensation purposes are of lesser probative value than his previous his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Veteran also testified that he received continuous treatment for complaints of his knees since service.  Specifically, the Veteran testified that he first started going to Dr. J.T at Ortho Carolina in 1989.  The Veteran then stated that Dr. J.T referred him to his primary care physician, Dr. A.W.  Dr. J.T treated the Veteran for his knees until he referred him to Dr. R.W.S for his surgery in 2010.  However, the medical evidence of record is inconsistent with the Veteran's reported history.  Private treatment records show that the Veteran established treatment with his primary care physician, Dr. A.W., in August 2007; Dr. A.W. then referred the Veteran to Dr. J.T. at Ortho Carolina for complaints of his knee pain in October 2007; Dr. J.T. treated the Veteran with conservative treatment beginning in October 2007; and Dr. J.T. referred the Veteran to Dr. R.W.S. who performed the Veteran's bilateral total knee replacement.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481  (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board finds the lay evidence does not constitute competent medical evidence and lacks probative value.  It is also outweighed by the medical evidence of record.

Accordingly, the preponderance of the evidence is against the claims for service connection for a right and a left knee disability, the benefit-of-the-doubt rule is not for application, and each of these claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right elbow disability is denied. 

Service connection for a left elbow disability is denied. 

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


